FILED
                             NOT FOR PUBLICATION                            APR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA E. RODAS,                                  No. 09-71524

               Petitioner,                       Agency No. A073-969-455

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 29, 2012 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Maria E. Rodas, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008),

except to the extent that deference is owed to the BIA’s determination of the

governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th

Cir. 2004). We review for substantial evidence the agency’s factual findings.

Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We grant the petition

for review and remand.

      Rodas claims she is eligible for asylum and withholding of removal based on

membership in a particular social group of women in Guatemala who are the

victims of domestic violence. The IJ rejected Rodas’ social group before the

Attorney General’s decision in Matter of R-A-, 24 I. & N. Dec. 629 (BIA 2008)

(lifting stay and remanding petitioner’s claims based on domestic violence for

further proceedings), and the BIA did not address Matter of R-A- in its decision. In

light of the Attorney General’s decision in Matter of R-A-, and in light of our

intervening decision in Perdomo v. Holder, 611 F.3d 662, 669 (9th Cir. 2010)

(remanding for the agency to determine “whether women in Guatemala constitute a

particular social group, and, if so, whether [petitioner] has demonstrated a fear of

persecution” on account of her membership in a protected group), we grant Rodas’

petition for review and remand for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).


                                          2                                       09-71524
PETITION FOR REVIEW GRANTED; REMANDED.




                      3                  09-71524